UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 19, 2013 POWIN CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-54015 87-0455378 State or other jurisdiction incorporation Commission File Number Identification No. IRS Employer 20th Ave. Tualatin, OR 97062 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(503) 598-6659 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5-Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective December 19, 2013,Jingshuang Liu resigned as the Company’s President.Ms. Liu was appointed Vice President, Supply Chain.Ms. Liu will continue as a director of the Company. EffectiveDecember 19, 2013, Jeffrey D. Grumblingwas appointedPresidentof the Company. Mr. Grumbling will continue to serve as the President and Chief Executive Officer of PowinEnergyCorporation, the Company’s wholly-owned subsidiary. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POWIN CORPORATION Dated:December 26, 2013 By: /s/ Jeffrey D. Grumbling President
